Citation Nr: 1546372	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of extension associated with right hip bursitis.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension associated with left hip bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 through January 2008.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran's substantive appeal shows that she requested a Board hearing in this matter.  In September 2010, she notified the RO that she wanted to withdraw the hearing request.  Neither the Veteran nor representative has made a renewed request for a hearing.

In February 2013 and in October 2014, the Board remanded the issues on appeal for additional development.  A January 2015 supplemental statement of the case continued 10 percent ratings for right and left hip bursitis, based on limitation of extension.  

A January 2015 rating decision granted service connection for limitation of flexion of the right and the left thigh and for impairment of the right and left thigh, each secondary to service-connected hip bursitis, and assigned initial 0 percent ratings.  As the Veteran has not perfected an appeal as to those issues, they are not before the Board.  

In statements provided by the Veteran in June 2013 and in September 2013, the Veteran has alleged that she has a bone marrow condition in her hips which she alleges was caused by service-connected right and left hip bursitis.  The Board construes that as asserting a claim for service connection for a bone marrow disorder, claimed as secondary to right and left hip bursitis.   That matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran's right and left hip bursitis results in limitation of extension to 5 degrees bilaterally, but not ankylosis or flail hip joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of extension associated with right hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2015).

2.  The criteria for a rating in excess of 10 percent for limitation of extension associated with left hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2013 letter. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §§ 4.40, 4.45 (2015).  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran was initially granted service connection in a February 2008 rating decision for left and right hip bursitis and each hip was assigned an initial 10 percent, based on limitation of extension.  
 
A September 2007 QTC examination report shows that the Veteran complained of giving way instability when walking and lack of endurance with movement at a turtle's pace.  She did not have weakness, stiffness, swelling, heat, redness, locking, fatigability, or dislocation.  The pain occurred constantly and was localized.  Range of motion of the right and left hips was noted to be normal.  The diagnosis was bursitis of both hips.  A September 2007 x-ray of the bilateral hips revealed a normal examination.  

An August 2013 VA hip and thigh examination report shows that the Veteran was diagnosed with bilateral hip degenerative disease (osteoarthritis).  Range of motion testing revealed extension in each hip to 0 degrees with no objective evidence of painful motion.  She was noted to have less movement than normal, excess fatigability, and pain on movement.  She also had localized tenderness or pain to palpation for joints/soft tissue of either hip.  Strength on hip extension was 5/5 on each side.  She did not have ankylosis, malunion or nonunion or flail hip joint of either hip.  She used a cane.  X-rays revealed arthritis in both hips.  

A December 2014 VA hip and thigh examination report shows that the Veteran was diagnosed with right and left hip osteoarthritis.  The Veteran stated that she had constant pain over the bilateral hips, the right greater than the left.  She constantly used a cane for hip pain.  The hip pain interfered with her walking, standing, and sitting for prolonged periods of time.  The Veteran stated that she worked as a teach and had to constantly sit during her class.  She drove 30 miles to work, and after the drive, the Veteran stated that she was very slow to get out of the car.  She stated that the discomfort improved with time.  She could walk two to three blocks before her pain went above a 4 out of 10.  She could stand for 15 minutes.  The Veteran reported that flare-ups impacted the function of the hip and thigh.  She indicated that she had flare-ups due to overuse, cold weather, staying in one position too long, and lying on the hips too long.  Her pain was then a 6 out of 10.  She treated with tramadol, change of position, and Biofreeze.  She had a flare once a day for seven years.  Range of motion testing revealed right and left hip extension to 5 degrees due to pain.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, over the hip.  The Veteran was able to perform repetitive use testing without any additional loss of function or range of motion after three repetitions.  Muscle strength testing on extension was 5/5.  There was no reduction in muscle strength, no muscle atrophy, and no ankylosis.    

The VA examiner was asked to estimate loss of range of motion due to pain or functional loss during flare-ups and to provide a description.  The examiner responded that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function because there was no conceptual or empirical basis for making that determination without directly observing function under those circumstances.  The examiner noted that the Veteran did not have any neurological manifestation on examination.  With regard to the impact of the service-connected right and left hip bursitis on the ability to perform daily activities and occupational functioning, the examiner noted that the Veteran required to sit down and change position consistently to help with discomfort.  She was able to perform activities of self-care with much difficulty.  She drove herself to work and for other activities.  She had a flare every day, but with rest and treatment, the flares were controlled and in 30 minutes the Veteran was at her baseline.  There was some limitation on range of motion testing, but not enough to impair most daily activities.  Therefore, the condition did not prevent employment that was either sedentary or work that only required mild physical exertion.  

A January 2015 rating decision, promulgated during the pendency of this appeal, granted service connection for secondary disabilities of limitation of flexion of the left and right hip, and assigned 0 percent ratings pursuant to Diagnostic Code 5252, and for impairment of the right and left thigh, assigning 0 percent ratings pursuant to Diagnostic Code 5253.  Those ratings are not on appeal and any findings of limitation of flexion and impairment of the right and left hips applicable to those separately rated disabilities will not be considered in addressing the ratings of the left and right hip disabilities that are currently on appeal.  To do so would result in pyramiding.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the Veteran is currently assigned the maximum 10 percent rating for extension of the thigh limited to 5 degrees pursuant to Diagnostic Code 5251.  Although the Veteran has complained of right and left hip pain, she is already in receipt of the maximum schedular rating based on limitation of extension, so she cannot receive a higher rating based pain on motion and other limiting factors.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the currently assigned 10 percent rating is the maximum disability rating available for limitation of extension of the right and the left hips, an increased rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during flare-ups is not warranted. 

The Board also has considered Diagnostic Codes 5250 and 5254, which apply to hip ankylosis and hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, (2015).  However, as the evidence does not suggest that the Veteran has either ankylosis or flail hip joint, those Diagnostic codes are not for application in the present case.  

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.   However, ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Therefore, Diagnostic Code 5003 cannot result in a higher rating as the Veteran already has a 10 percent rating for each hip, and with the bilateral factor, that is a higher rating and greater benefit than a single 20 percent rating.  

The Board also finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for her bilateral hip disabilities on appeal.  There is also no objective evidence showing that the bilateral hip disabilities on appeal have caused marked interference with employment beyond that anticipated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected bilateral hip disabilities on appeal is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for limitation of extension associated with right hip bursitis and limitation of extension associated with left hip bursitis.  Therefore, the claims for initial higher ratings are denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER


An initial rating in excess of 10 percent for limitation of extension associated with right hip bursitis is denied.

An initial rating in excess of 10 percent for limitation of extension associated with left hip bursitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


